          Case 1:19-vv-00287-UNJ Document 32 Filed 11/16/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-287V
                                        UNPUBLISHED


    JUDITH WALTERS,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: August 20, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Yuri Jelokov, Farrish Johnson Law Office, Mankato, MN, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On February 22, 2019, Judith Walters filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left upper extremity injures that
resulted from the administration and adverse effects of an influenza (flu) vaccination
received on September 20, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On August 20, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that based on the medical records, Petitioner
“satisfied the criteria set forth in the revised Vaccine Injury Table and the Qualifications

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00287-UNJ Document 32 Filed 11/16/20 Page 2 of 2




and Aids to Interpretation, which afford petitioners a presumption of causation if onset of
SIRVA occurs within forty-eight hours after receipt of a seasonal flu vaccination and there
is no apparent alternative cause . . . .” and that Petitioner “experienced the residual effects
of her SIRVA for more than six months.” Id. at 4. Respondent concluded that Petitioner
satisfied all legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
